AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                         FILED
                                                                                                                         JUL 3 0 2019
                                       UNITED STATES DISTRICT Co
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                       JUDGMENT IN A C--··--·
                                  V.                                          (For Offenses Committed On or After November 1, 1987)
               ERNESTO DURAN-MUNOZ (I)
                                                                                 Case Number:         3:19-CR-02337-JAH

                                                                              Kasha K Castillo
                                                                              Defendant's Attorney
REGISTRATION NO.                   80327-051
• -
THE DEFENDANT:
[ZI pleaded guilty to count(s)              1 of the Information.
D was found guilty on count(s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section   I Nature of Offense                                                               Count
      8:1326 - Removed Alien Found In The United States (Felony)                                            1




     The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                                      dismissed on the motion of the United States.
                 ---------------
[ZI    Assessment : $100.00 waived


       JVT A Assessment*: $
•      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
rZI No fine                      D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                      JOHN A. HOUSTON
                                                                                      ED STATES DISTRICT JUDGE




                                                                                                                         3:19-CR-02337-JAH
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ERNESTO DURAN-MUNOZ (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-02337-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:19-CR-02337-JAH
